Citation Nr: 1709624	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-04 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2006, the Board remanded the claim for additional development.  The matter has been returned to the Board for additional review.


FINDING OF FACT

Hypertension was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the evidence weighs against a finding that the Veteran's post-service hypertension is causally related to his active service or any incident therein, or causally related to or aggravated by his right leg disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hypertension, to include as secondary to a  service-connected right leg disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310  (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 	 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159 (b)(1) (2016).  The notice requirement was met in this case by pre-adjudication letter sent to the Veteran in October 2010.

VA has also satisfied its duty to assist.  This duty includes assisting in the obtaining service treatment records, all potentially relevant pre-and post-service treatment records, and providing an examination, when necessary.  38 U.S.C.A. § 5103A; 	 38 C.F.R. § 3.159 (c) (2016).  Here, the claims file contains the Veteran's service treatment records, and all potentially relevant post-service medical records, and Social Security Administration (SSA) records, which remain available.  In addition, as directed by the July 2016 remand, updated VA treatment records were associated with the record; the Veteran was afforded an August 2016 VA medical examination and a medical opinion was obtained.  This opinion is adequate to decide the claim as it was based upon consideration of the Veteran's pertinent medical history, including his lay assertions, and because it sufficiently informs the Board of the experts' medical judgment on the medical question at issue, as well as the experts' essential rationale for the opinion.  This opinion is sufficient to allow the Board to make a fully informed determination.  See Monzingo v. Shinseki, 26 Vet. App. 	 97, 105-106 (2012); Stefl v. Nicholson, 21 Vet. App. 123, 123 (2007).
The agency of original jurisdiction (AOJ) has substantially complied with the remand orders and satisfied the duty to assist.  Stegall v. West, 11 Vet. App. 268   (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim. General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2016).

Merits of the Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
 § 3.303(a) (2016).  Service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310  to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation. 	 38 C.F.R. § 3.310 (b) (2016).

Under 38 C.F.R. § 3.303 (b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309 (a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. 
 § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Hypertension is among the chronic disabilities listed.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 
21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1) (2016).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512  (1995), aff'd, 
78 F.3d 604   (Fed. Cir. 1996) (per curiam); see Madden v. Gober, 125 F.3d 1447   (Fed Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that his hypertension is caused by his military service, and in the alternative, his service-connected right leg disability.  However, the preponderance of the competent and probative evidence is against a finding that the Veteran's currently diagnosed hypertension was incurred in or aggravated by service, or proximately due to, or aggravated by a service connected disability.  The evidence indicates that the hypertension first developed years after separation from service.

The Veteran was first diagnosed with hypertension in 2009.  See the November 2009 VA treatment records.  The Veteran has a current disability and the first element of service connection is satisfied.  

The next question is whether there is evidence of incurrence or aggravation of a disease or injury in service.  His STRs are silent for complaints, treatment or diagnoses of hypertension.  The July 1971 separation report of medical history does not indicate any hypertension condition as his blood pressure reading was 122/80. 

Based on the foregoing, the Board finds that hypertension was not present during the Veteran's active duty or manifest to a compensable degree within the first post-service year.

The Veteran also contends that his hypertension is related to his service-connected right leg disability. See the February 2012 VA Form 9 (substantive appeal).  He reported that his hypertension is caused by the stress that he experiences from the pain in his right leg.  The Veteran also reported that he has had mini-strokes since 1986.  However, post service treatment records indicate that the Veteran was diagnosed with hypertension in 2009 and was prescribed medication.   See the November 2009 VA treatment record.  The VA treatment records also indicate that the Veteran's medication was increased as the Veteran was non-compliant with therapy for hypertension and admitted to heavy sodium use.  See the 2009 through 2015 VA treatment records.   

In August 2016, the Veteran underwent a VA examination to determine the etiology of his hypertension.  During the examination, the Veteran reported the pain and stress from his right leg caused his hypertension.  See the August 2016 VA examination.  Upon review of the Veteran's records, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by an in-service injury, event or illness.  The rationale provided was that the Veteran's STRs lack evidence of hypertension and the Veteran was diagnosed 38 years after discharge from service.

Regarding secondary service connection, the examiner also opined that the Veteran's hypertension was not proximately due to or the result of the Veteran's service-connected disabilities, to include his right leg disability.  The examiner also opined that the service-connected disability did not aggravate the hypertension.

The examiner cited Harrison's Principles of Internal Medicine and noted that "80 to 95 percent of hypertensive patients are diagnosed as having "essential" hypertension (also referred to as primary or idiopathic hypertension).  In the remaining 5 to 20 percent of patients a specific underlying disorder causing the elevation of blood pressure can be identified."  The examiner noted that none of the  Veteran's service-connected disabilities, to include his right leg disability, appear in the list of recognized secondary causes of hypertension.  He further noted that chronic pain and stress were not listed.  The examiner determined that the Veteran's hypertension is essential or primary hypertension.

The VA examination report constitutes highly probative evidence that weighs against service connection for hypertension on direct and secondary bases.  The examination was conducted by a VA doctor who reviewed the Veteran's pertinent medical history, examined the Veteran and considered his reported symptomology, and based his opinion on current medical knowledge.  Thus, the preponderance of the competent medical evidence is against a finding that hypertension was incurred in service, or that the Veteran's service-connected right leg disability caused or aggravated his hypertension.

The Veteran has not produced competent medical evidence in support of his claim that his currently diagnosed hypertension is caused or aggravated by his service-connected right leg disability.  

The Veteran claims that his hypertension is secondary to his service-connected right leg disability.  However, while the Veteran is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection.
 
As the preponderance of the evidence is against the claim for service connection for a hypertension, to include as secondary to a service-connected right leg disability, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for hypertension, to include as secondary to a service-connected right leg disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


